Exhibit 10.1

 

Radian Group Inc.      LOGO [g541233ex10_1logonew.jpg] 1601 Market Street     
May 16, 2013 Philadelphia, Pennsylvania      19103-2337           S.A. Ibrahim
800.523.1988      Radian Group Inc. 215.231.1000      1601 Market Street     
Philadelphia, PA 19103     

 

Re:   Radian 2013 Long-Term Incentive Award – Waiver of Employment Agreement

 

Dear S.A.,

 

I am confirming your agreement to waive, for your 2013 long-term incentive
(“LTI”) award, the provision in your Employment Agreement dated April 5, 2011
under which the target level of LTI compensation will be no less than 3.5 times
base salary (your “LTI Level”). Accordingly, you agree that the fair value of
your 2013 LTI award will be approximately $2,287,000, which is approximately 38%
less than the LTI Level specified in your Employment Agreement.

     Sincerely,         /s/ Anita Scott         Anita Scott         SVP, Chief
Human Resources Officer         I agree to the foregoing terms with respect to
my 2013 LTI award.     

/s/ S.A. Ibrahim

    

May 17, 2013

     S.A. Ibrahim      Date